DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:
Regarding claim 3, reference is made to “the second extension segment” but parent claim 1 has no recitation of “a second extension segment.” It will be assumed that claim 3 should depend on claim 2 which recites such an element.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210255731 A1, hereafter Kim) in view of Yoshida et al. (US 20180239476 A1, hereafter Yoshida).

	Regarding claim 1, Kim teaches a touch module, comprising a touch region (DA1), a peripheral region (SA), and a bonding region (440), wherein the peripheral region comprises a plurality of traces (Fig. 4, [0107]-[0112], where the peripheral region SA is the area outside the display area comprising the plurality of lines), the traces comprise: 
	connection traces (415) configured to electrically connect the touch region with the bonding region, wherein the connection traces comprise a first trace and a second trace that are disposed at interval (Fig. 4, [0108]-[0112], where the signal lines 415 connect the bonding pad unit 440 with the touch region defined by DA1); 
	a shielding wire (451/452/453/454) (Fig. 4, [0113], where there are guard lines); and 
	a grounding wire (461/462) disposed at sides of the connection traces away from the touch region (Fig. 4, [0112], where the ground lines are disposed adjacent to the signal lines away from the display area DA1).
	But, Kim does not explicitly teach the touch module wherein the shielding wire disposed between the first trace and the second trace, wherein a side wall of the shielding wire close to the first trace is a first side wall, a side wall of the shielding wire close to the second trace is a second side wall, a side wall of the first trace close to the shielding wire is a third side wall, and a side wall of the second trace close to the shielding wire is a fourth side wall, the first side wall and the third side wall are evenly and equally spaced therebetween, and the second side wall and the fourth side wall are evenly and equally spaced therebetween.
	However, this was well known in the art as evidenced by Yoshida (Fig. 11, [0121]-[0122], where the dummy connection line 101 is situated between connection lines 24 and the space between connection line 24c5 and dummy connection line 101 is equal to the space between connection line 24c6 and dummy connection line 101). Both Kim and Yoshida to teach touch devices comprising a plurality of connection lines disposed in the periphery with various supplemental lines to preserve and protect the functioning of the connection lines. Kim teaches ground and guard lines among connection lines but does not explicitly teach a guard line between two adjacent connection lines and is silent with respect to the spacing of lines outside of mentioning that the ground lines are spaced apart from each other by a certain interval (Kim [0112]). Yoshida does not teach the required peripheral grounding wire. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional guard lines as taught by Yoshida into the touch device of Kim so as to further reduce interference on the connection lines.

	Regarding claim 7, the combination of Kim and Yoshida would show the touch module according to claim 1. Kim further teaches in the combination the touch module wherein a side wall of the grounding wire close to the second trace and a side wall of the second trace close to the grounding wire are evenly and equally spaced therebetween ([0112], where the ground wires are separated from the other traces by a same interval).

	Regarding claim 9, the combination of Kim and Yoshida would show the touch module according to claim 1. Kim further teaches in the combination the touch module comprising a substrate (100), a pattern layer (410/420) and an insulating protective layer (175) in a laminated arrangement, the pattern layer is disposed at one side of the substrate, wherein the traces are disposed within the pattern layer; and the insulating protective layer is disposed on a side of the pattern layer away from the substrate (Figs. 2-7, [0123]-[0126], where there is a substrate 100, a pattern mesh layer comprised of electrodes 410/420, and a protective layer 175 that are sealed together).

	Regarding claim 10, the combination of Kim and Yoshida would show the touch module according to claim 1. Kim further teaches a touch display screen comprising a display module and the touch module according to claim 1, wherein the display module and the touch module are in a laminated arrangement (Fig. 11, [0167], showing a display module comprising pixels sealed and arranged with an array of touch electrodes).

	Regarding claim 16, the combination of Kim and Yoshida would show the touch display screen according to claim 10. Kim further teaches in the combination the touch display screen wherein the traces comprise a side wall of the grounding wire close to the second trace and a side wall of the second trace close to the grounding wire are evenly and equally spaced therebetween ([0112], where the ground wires are separated from the other traces by a same interval).

	Regarding claim 18, the combination of Kim and Yoshida would show the touch display screen according to claim 10. Kim further teaches in the combination the touch display screen wherein the touch module comprises a substrate (100), a pattern layer (410/420) and an insulating protective layer (175) in a laminated arrangement, the pattern layer is disposed at one side of the substrate, wherein the traces are disposed within the pattern layer; and the insulating protective layer is disposed on a side of the pattern layer away from the substrate (Figs. 2-7, [0123]-[0126], where there is a substrate 100, a pattern mesh layer comprised of electrodes 410/420, and a protective layer 175 that are sealed together).

	Regarding claim 19, the combination of Kim and Yoshida would show the touch display screen according to claim 10. Kim further teaches a display device comprising the touch display screen (Fig. 1, [0066], where the device is a display device).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20210255731 A1, hereafter Kim) in view of Yoshida et al. (US 20180239476 A1, hereafter Yoshida) and Park et al. (US 20210209616 A1, hereafter Park).

	Regarding claim 8, the combination of Kim and Yoshida would show the touch module according to claim 1. But, the combination does not explicitly teach the touch module wherein the traces are made of an APC material. However, this was well known in the art as evidenced by Park ([0150], [0157], where electrodes are made from an APC alloy). Kim teaches that the signal lines may be made of an alloy of any of Mo, Mb, Ag, Ti, Cu, Al ([0213]-[0214]). Yoshida teaches that the lines may be made of an alloy of any of aluminum, copper, titanium, molybdenum, chromium, or the like ([0065]). Both Kim and Yoshida are silent with respect to the inclusion of Palladium in an alloy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alloy including Palladium as taught by Park and such an incorporation would have yielded a predictable result.

	Regarding claim 17, the combination of Kim and Yoshida would show the touch display screen according to claim 10. But, the combination does not explicitly teach the touch display screen wherein the traces are made of an APC material. However, this was well known in the art as evidenced by Park ([0150], [0157], where electrodes are made from an APC alloy). Kim teaches that the signal lines may be made of an alloy of any of Mo, Mb, Ag, Ti, Cu, Al ([0213]-[0214]). Yoshida teaches that the lines may be made of an alloy of any of aluminum, copper, titanium, molybdenum, chromium, or the like ([0065]). Both Kim and Yoshida are silent with respect to the inclusion of Palladium in an alloy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alloy including Palladium as taught by Park and such an incorporation would have yielded a predictable result.

Allowable Subject Matter

Claims 2-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692